DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew L. Unsworth (Reg. No. 78,201) on December 17, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Unsworth agreed.
The application has been amended as follows: 



Listing of Claims: (see attached requested PDF format of claims)


ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1, 15 and 22 in the instant application is that prior arts do not teach obtaining, over a host bus at a processor including Hamming control logic, a Hamming processing request to calculate a Hamming distance among a plurality of images and an image associated with an image code from a host computing device, the plurality of images being stored on a plurality of memory devices; responsive to the Hamming processing request, providing at least one memory access request to the plurality of memory devices to access information associated with the plurality of images; and comparing at least one image of the plurality of images to the image code to calculate a respective Hamming distance of a plurality of Hamming distances.
	The remaining claims 2-14, 16-21 and 23 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-23.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-23 have been allowed.
    
    b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571)272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181